DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
 	In particular, the phrase “means to affix the mounting base to an external mass” invokes 112(f) and refers to holes and its equivalents.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  the phrase “a second chamber wall” in claim 1 should be changed to --a second central chamber wall-- in order to provide consistency for the later recited “the second central chamber wall”.  Appropriate correction is required.  The remaining claims are objected to due to their dependency from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-201778432 (JP’432) in view of EP2993458 (EP’458).
Re: claims 1-4, 8, and 9.  JP’432 shows in figure 6 a hybrid impact passive energy absorber 12 , comprising:
a rigid housing 12a, 12b, 12c comprising:
a mounting base or bottom portion of 12c; and
a body or remaining portions of 12c as well as portions 12a, 12b affixed to the mounting base further comprising a first end or end shown at 12a, a
second end or end shown at 12b opposite the first end, a contiguous chamber within the body formed around a
chamber axis spanning the first end and the second end as shown, wherein the chamber further comprises:
a chamber central portion or portion of the chamber shown around element 4 partially bounded by a first central chamber wall 5L and a second chamber wall 5R;
a first chamber end portion bounded by the body first end shown in the area of 12a and the first central chamber wall 5L; and
a second chamber end portion shown near element 12b bounded by the body second end and the second central chamber wall 5R;
a shaft 3 comprising a first or left end and a second or right end, the shaft disposed at least partially

second end as shown;

an internal mass 4 connected to the shaft 3, the internal mass 4 disposed within the chamber central portion between the first
central chamber wall 5L and the second central chamber wall 5R;

a first spring 6L surroundingly disposed upon the shaft 3 between and abutting
both the chamber first end indirectly via intervening elements and a first or left side of the internal mass 4; and a second spring 6R surroundingly disposed upon the shaft 3 between and abutting both the chamber second end indirectly via intervening elements and a second or right side of the internal mass, but is silent with regards to the connection between the internal mass and the shaft comprising a central bore configured to receive the shaft therethrough and is silent with regards to the first and second springs being helical.
JP’432 teaches in figure 7 the use of the internal mass 2h comprising a central bore configured to receive the shaft therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connection of the internal mass to the shaft of JP’432 figure 6 to have been via a central bore configured to receive the shaft therethrough, in view of the teachings of JP’432 figure 7, in order to provide a slidable connection means of the mass with respect to the shaft to provide an alternate means  In re Dulberg.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
EP’458 teaches in figure 4 the use of an internal mass 120 being centrally positioned via helical springs 124 and 126.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second springs of JP’432, as modified, to have been helical springs, in view of the teachings of EP’458, in order to provide a well-known alternate means of providing a biasing force to position the internal mass in the center of the housing.
Re: claim 6.  JP’432, as modified, teaches in figure 6 of JP’432 the limitation wherein the first or left end of the shaft 3 is configured to slide through a first or left aperture 12d in the housing first or left end; the second or right end of the shaft 3 is configured to slide through a second or right aperture 12e in the housing second or right  .
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-201778432 (JP’432) in view of EP2993458 (EP’458) as applied above, and further in view of US Patent Application 2019/0186578 to Tamaki et al.
Re: claim 5. Tamaki et al. teach in figure 4 the limitation wherein the first or left end of the shaft 64 is affixed to the housing first or left end shown at 66L; the second or right end of the shaft 64 is affixed to the housing second or right end shown at 66R; and the internal mass 52 is configured to slide along the shaft. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the arrangement of the relationship of the shaft, the housing, and the internal mass of JP’432, as modified, to have been as recited, in view of the teachings of Tamaki et al., in order to provide an alternate means of effecting relative movement between the internal mass and the housing to effect compression of the springs and, thus, damping.
Re: claim 7.  Tamaki et al. teach in figure 4 the use of a means or holes 70L, 70R in addition to the flange portions of connections 72L and 72R to affix the mounting base 68L, 68R, and the lower portion of element 50 between 68L and 68R to an external mass or system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the PEA of JP’432, as modified, to have included a means to affix the mounting base to an external mass, in view of the .
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent and Patent Applications: 2015/0137436 to Fitterling et al., 2010/0320358 to Boyd et al., KR-20140011821, KR-101313385, and KR-2006042682 teach the use of energy absorbers including spring on either side of an internal mass.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
February 12, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657